 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN HARRIS,                                       1:19-cv-01216-DAD-SKO (PC)

12                        Plaintiff,
                                                           FINDINGS AND RECOMMENDATIONS
13            v.                                           TO DENY PLAINTIFF’S APPLICATIONS
                                                           TO PROCEED IN FORMA PAUPERIS
14    MADDEN, et al.,
                                                           (Docs. 8-10)
15                        Defendants.

16                                                         14-DAY DEADLINE

17

18   I.      INTRODUCTION

19           Plaintiff Marvin Harris is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. (Doc. 1.) On September 25, 2019, and October 7, 2019, Plaintiff

21   filed two applications to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 8-10.)

22   Plaintiff’s applications should be DENIED because Plaintiff has three strikes under section 1915

23   and fails to show that he is in imminent danger of serious physical injury.

24   II.     THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

25           28 U.S.C. § 1915 governs proceedings in forma pauperis. The statute provides, “[i]n no

26   event shall a prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more

27   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

28   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails
 1   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger

 2   of serious physical injury.” 28 U.S.C. § 1915(g).

 3   III.     DISCUSSION

 4            The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d

 5   118, 119 (9th Cir. 1980). Here, the Court takes judicial notice of a number of Plaintiff’s prior

 6   lawsuits that were dismissed as frivolous, as malicious, or for failure to state a claim: (1) Ripple

 7   and Harris v. Gomez, et al., Case No. 1:96-cv-05284-REC-SMS (E.D. Cal.) (dismissed on April

 8   29, 1996, as frivolous); (2) Harris and Ripple v. Hickey, et al., Case No. 1:97-cv-05186-REC-

 9   HGB (E.D. Cal.) (dismissed on July 28, 1997, as frivolous); (3) Harris v. Coyle, Case No. 1:97-

10   cv-05508-AWI-DLB (E.D. Cal.) (dismissed on January 21, 1999, as frivolous and malicious and

11   for failure to state a claim); (4) Harris v. Glass, Case No. 2:00-cv- 00937-DFL-DAD (E.D. Cal.)

12   (dismissed on August 17, 2000, for failure to state a claim); (5) Harris v. Edmonds, Case No.

13   1:00-cv-05857-OWW-LJO (E.D. Cal.) (dismissed on November 27, 2000, for failure to state a

14   claim); (6) Harris v. Pliler, et al., Case No. 2:01-cv-01125-WBS-DAD (E.D. Cal.) (dismissed on

15   March 15, 2002, for failure to state a claim); and (7) Harris v. Edmonds, Case No. 1:00-cv-

16   07160-REC-SMS (E.D. Cal.) (dismissed on May 24, 2002, for failure to state a claim). Each of
     these actions was dismissed prior to the commencement of the current action on September 3,
17
     2019. Plaintiff is therefore subject to the section 1915(g) bar, and he is precluded from proceeding
18
     in forma pauperis in this action unless, at the time he filed his complaint, he was under imminent
19
     danger of serious physical injury. See Andrews v. Cervantes, 493 F.3d 1047, 1052-53 (9th Cir.
20
     2007).
21
              The Court has reviewed Plaintiff’s complaint in this action, (Doc. 1), and finds that
22
     Plaintiff’s allegations do not meet the imminent danger exception. According to Plaintiff,
23
     Defendants Madden and Torres subjected him to an unlawful search of his cell and taking of
24
     property. Id. at 3-4. Plaintiff’s allegations, if true, do not show that he was in imminent danger of
25
     serious physical injury. See Andrews, 493 F.3d at 1055. Thus, Plaintiff is precluded from
26
     proceeding in forma pauperis in this action.
27
     ///
28
                                                         2
 1   IV.      CONCLUSION AND RECOMMENDATIONS

 2            Based on the foregoing, it is HEREBY RECOMMENDED that:

 3            1.       Plaintiff’s motions to proceed in forma pauperis, (Docs. 8-10), be DENIED;

 4            2.       Plaintiff be required to pay, within 14 days of the Court’s order adopting these

 5   Findings and Recommendations, the filing fee of $400.00; and

 6            3.       Plaintiff be informed that failure to timely pay the filing fee will result in dismissal

 7   of this action.

 8            These Findings and Recommendations will be submitted to the United States District

 9   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

10   the date of service of these Findings and Recommendations, Plaintiff may file written objections

11   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

12   and Recommendations.” Plaintiff’s failure to file objections within the specified time may result

13   in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

14   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15

16   IT IS SO ORDERED.

17   Dated:        October 18, 2019                                   /s/   Sheila K. Oberto               .
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28
                                                           3
